DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Susan Michaud, applicant’s representative, on 4 Oct, 2021.

The application has been amended as follows: 

Please amend claim 1 as follows:  “ . . . SEQ ID NO: 1 or 2, wherein optionally the peptide further comprises a tumor-homing peptide (THP) conjugated to the N- or C- terminus of the peptide and the THP comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 5 to 31.” 

Please amend claim 2 to read ” The peptide of claim 1, wherein the peptide comprises said THP 

Please amend claim 8 as follows:  “A method for the 

Please amend claim 10 to read “The peptide of claim 1, wherein the peptide comprises a sequence consisting of SEQ ID NO: 1, wherein optionally the peptide further comprises a tumor-homing peptide (THP) conjugated to the N- or C-terminus of the peptide and the THP comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 5 to 31. “
Please amend claim 11 to read  “The peptide of claim 10, wherein the peptide comprises said THP 
, wherein optionally the peptide further comprises a tumor-homing peptide (THP) conjugated to the N- or C-terminus of the peptide and the THP comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 5 to 31.”
Please amend claim 13 to read “The peptide of claim 12, wherein the peptide comprises said THP 

Notice of Rejoinder
Claims 1, 2, 7, and 10-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4-6, 8, and9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 22 Feb, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658